internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-111887-99 date november date a company a company b state b number b location b company c state c number c location c date d date e number f number g number h company i person j dear this is in reply to your letter dated date a in which you requested a waiver of certain errors under sec_7702 of the internal_revenue_code such that various life_insurance contracts the contracts will be treated as life_insurance contracts for federal tax purposes these contracts were originally issued by company b’s predecessor company a but are now the responsibility of company c by reason of an assumption_reinsurance agreement in a few cases pending policyholder consent to the assumption those contracts are still the responsibility of company b plr-111887-99 facts company c is a state c stock_life_insurance_company as defined by sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer is licensed to engage in the life_insurance business in number c states and the district of columbia company c is a member_of_an_affiliated_group that files its federal_income_tax returns on a consolidated basis company c is subject_to the audit jurisdiction of the district_director in location c company c uses the accrual_method of accounting for income_tax purposes and files its returns on a calendar_year basis company b is a state b stock_life_insurance_company as defined by sec_816 and is subject_to taxation under part i of subchapter_l of the code company b is licensed to engage in the life_insurance business in number b states company b is a member_of_an_affiliated_group that files its federal_income_tax returns on a consolidated basis company b is subject_to the audit jurisdiction of the district_director in location b company b uses the accrual_method of accounting for income_tax purposes and files its returns on a calendar_year basis company b was acquired by its current parent on date d essentially as a shell corporation whose principal assets consisted of licenses to conduct the business of life_insurance prior to that acquisition company b was known as company a and was a wholly owned subsidiary of company c from date e until its acquisition on date d during the period of ownership of company b by company c company c assumed all of company b’s business pursuant to an assumption_reinsurance transaction including approximately number f contracts a small number of contracts remain with company b however pending receipt of consent to the assumption_reinsurance transaction by the owners of the contracts all of the contracts are currently being administered by company c companies b and c have entered into an indemnity_reinsurance agreement regarding these contracts as both companies have responsibilities for liabilities arising from any failure of the contracts to comply with the requirements of sec_7702 the contracts are considered in the aggregate for this ruling_request without regard to their current holder companies b and c represent that the contracts are life_insurance contracts under applicable state law and apart from contracts issued before were intended to qualify as life_insurance contracts within the meaning of sec_7702 by satisfying the guideline_premium_limitation of sec_7702 and the cash_value corridor of sec_7702 similarly flexible premium contracts issued before were intended to satisfy the guideline_premium_limitation of sec_101 and the cash_value corridor described in sec_101 and sec_101 these requirements parallel the correlative provisions of sec_7702 insofar as relevant to this ruling_request and thus are not discussed in detail below plr-111887-99 company b maintained procedures that were designed to ensure compliance with the guideline premium limitations those procedures included both the extensive use of mainframe computers and manual review in the case of situations identified by the computer as having potential for failure if such a situation arose company personnel were required to manually enter the data relevant to the contract in a secondary personal computer-based system that produced illustrations of the appropriate guideline single and level premiums for the product both for use in marketing and to verify compliance the process required was iterative and required extensive manual input until the late 1980’s when this portion of the process began to be performed automatically if the compliance procedures identified a contract as having premiums received that were in excess of the contract’s guideline_premium_limitation compliance personnel sent a notice to the policyholder offering a variety of options the default option was an actual refund by check of the excess premium with interest at the contract crediting rate alternatively excess premiums plus interest could be retained by the company at the policyholder’s option to purchase a deferred_annuity_contract or be applied to policy_loans if any were outstanding a further option subject_to underwriting approval was an increase in the contract’s death_benefit to an amount sufficient to ensure compliance with sec_101 or sec_7702 as applicable in all events company b was required to issue a form 1099-int for the amount of interest_paid on the excess premium even if that excess premium plus interest was subsequently used to acquire an additional benefit - a deferred_annuity_contract reduction of a policy loan or an increase in the contract’s face_amount in the case of number g contracts compliance personnel failed to refund the excess premiums with interest due to clerical errors that were contrary to established procedures specifically in some instances the personnel failed to effect the correction within days after the end of the contract_year due to inaction or failure to note the notation on the computer reports of excess premiums in other instances the amount of the excess premium was incorrectly calculated due to errors in the manual entry portion of the compliance process had proper procedures been followed and clerical errors had not occurred the contracts would not have failed to satisfy the guideline_premium_limitation in the case of number h contracts the failure to comply had a very different cause that of a misinterpretation of the adjustment rules of sec_101 and sec_7702 company b’s mainframe compliance system reflected adjustments by determining a guideline_single_premium for the existing death_benefit by determining a guideline_single_premium for the existing death_benefit using the issue age of the insured in addition the personal computer-based illustration system made adjustments upon a change in the contract’s benefits by taking into account the overall benefit structure from issue to maturity as known at the time of the change specifically this second system determined the guideline_premium_limitation that would plr-111887-99 apply if the contract had been issued with the expectation that the benefits would increase or decrease on the date of the adjustment company b’s method generally resulted in lower guideline premium limitations upon an increase in benefits and a higher guideline_premium_limitation upon a decrease in benefits than the results that would be obtained by use of the attained age decrement method more commonly used in the industry as more fully described below company b received advice in a date letter from the actuarial consulting firm of company i regarding the proper adjustment method to use in particular company i referred company b to the colloquy between senators dole and bentsen in connection with the adjustment rule_of sec_101 which is generally viewed as the road map for the sec_7702 adjustment rule the letter noted however that no regulations had yet been published under sec_7702 company b’s personnel charged with maintaining compliance with sec_101 and sec_7702 understood the letter in its totality to mean that no change would be required in company b’s procedures pending the issuance of such regulations in its more recent examination of the issue of whether proper adjustments upon changes in benefits or terms were performed using company b’s method the two companies have consulted with person j a reputable actuary specifically companies b and c asked whether company b’s adjustment method was reasonable from an actuarial perspective and were told yes law and analysis sec_101 was added to the code by sec_221 of the tax equity and fiscal responsibility act of tefra 1982_2_cb_462 under sec_101 any amount_paid by reason of the death of the insured under a life_insurance_contract described as a flexible premium contract is excluded from gross_income only if the contract satisfies either the guideline_premium_limitation and the applicable_percentage of cash_value test of sec_101 and ii respectively or the cash_value test of sec_101 the limitations of sec_101 are applicable generally only to contracts issued before date sec_101 provides that a flexible premium life_insurance contract's guideline premiums are adjusted in the event of a change in the contract's future_benefits or any qualified additional benefit if the change was not reflected in any guideline_single_premium previously determined the legislative_history of sec_101 explains at the start of the contract the guideline premiums are based on the future_benefits specified in the contract as of such date if future contract benefits are changed at a subsequent date the guideline premiums will be adjusted upward or downward to reflect the change plr-111887-99 s rep no vol 97th cong 2d se sec_354 see also h_r rep 98th cong 2d sess conference agreement generally follows the senate amendment a colloquy between senator dole and senator bentsen provides the following explanation regarding the circumstances under which guideline premiums are to be adjusted mr bentsen paragraph e states that if the death_benefits or rider benefits are changed after issue of these policies adjustments will need to be made i understand that such adjustments are only to be made in two situations first if the change represents a previously scheduled benefit increase that was not reflected in the guideline premiums because of the so-called computational rules or second if the change is initiated by the policyholder to alter the amount or pattern of the benefits is this correct mr dole that is my understanding cong rec s10943 date in general for contracts issued after sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance or endowment_contract must be treated as such under the applicable state law a contract must also satisfy one of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium requirements and the cash_value_corridor_test of sec_7702 and b the guideline_premium_limitation of sec_7702 provides that the premiums_paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 and interest at the greater of an annual effective rate of six percent or the rate or rates guaranteed on issuance of the contract the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured’s attained ages and with interest at the greater of an annual effective rate of four percent or the rate or rates guaranteed on issuance of the contract the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline single and guideline level premiums sec_7702 requires in general that if there is a change in the benefits under or in other terms of the contract which was not reflected in any previous determination or adjustment made under sec_7702 there shall be proper adjustments in future determinations made under the section the statute itself plr-111887-99 provides no guidance on what constitute proper adjustments the legislative_history concerning what constitute proper adjustments is at best ambiguous there is no legislative_history contemporaneous with the inclusion of that term in sec_7702 in the tax_reform_act_of_1986 included technical corrections to the legislation including amendments to sec_7702 the explanation of the tax_reform_act_of_1986 by the staff of the joint_committee contains the following description of an attained age decrement method to be used in making proper adjustments after a reduction in benefits under the attained age decrement method when benefits under the contract are reduced the guideline level and single premium limitations are each adjusted and redetermined by subtracting from the original guideline_premium_limitation a negative guideline_premium_limitation which is determined as of the date of the reduction in benefits and at the attained age of the insured on such date the negative guideline_premium_limitation is the guideline_premium_limitation for an insurance_contract that when combined with the original insurance_contract after the reduction in benefits produces an insurance_contract with the same benefit as the original contract before such reduction joint_committee on taxation 99th cong 2d sess explanation of technical corrections to the tax_reform_act_of_1984 and other recent tax legislation pincite comm print see also h_r rep no 99th cong 1st sess c b vol the language above is taken from this report verbatim the terms guideline level and single premium limitations are not in the code and do not appear to be determinations pursuant to sec_7702 the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_7702 this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error based on all of the facts law and arguments presented we conclude that the failure of number g contracts to satisfy the requirements of sec_101 or sec_7702 as applicable is due to reasonable error in those instances the excess premiums were either paid or retained as the result of human error in the operation of the compliance system for monitoring compliance with the guideline premium limitations of sec_101 and sec_7702 as applicable company b had procedures existing at that time that if properly followed would have resulted in the contracts complying with the statute we also conclude that the failure of number h contracts to satisfy the requirements of sec_101 or sec_7702 as applicable is due to reasonable plr-111887-99 error company b concedes that its method is an erroneous construction of the adjustment rule and differs from the more widely applied interpretation of the method required upon adjustments governed by sec_101 and sec_7702 company b’s error however is reasonable within the meaning of sec_7702 the requirement to use the attained age decrement method does not appear in sec_7702 itself considerable confusion has occurred in the application of the mechanics of the attained age decrement method and the interpretation of the unclear legislative_history and blue_book language reflecting the ambiguity of the statutory provision company b’s method took attained age into account albeit incorrectly in making the adjustments required by sec_7702 and was in our view a reasonable error company c has taken reasonable steps to remedy the error by following a more proper methodology finally we conclude that premiums_paid on a contract in excess of the guideline_premium_limitation during a policy year excess premiums and interest thereon calculated at the contract crediting rate are treated as distributed to the policyholder with interest to be reported to the policyholder on a form 1099-int even if the excess premiums and interest are not actually returned to the policyholder by check in such a situation the excess premiums plus interest that are treated as distributed and then returned to the life_insurance_company as new and additional premiums_paid for the contract that are used to increase the contract’s death_benefit within days of the close of a policy year will satisfy the requirements for distributions of excess premiums plus interest mandated by sec_101 and sec_7702 and c as appropriate we express no opinion as to the tax treatment of the contracts under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto no opinion is expressed as to the compliance of these contracts with other requirements of sec_101 or sec_7702 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by the consolidated groups including both company b and company c sincerely yours assistant chief_counsel financial institutions and products by mark s smith chief branch
